UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-6589



In Re:    EUGENE HARRISON, a/k/a Eugene Paul
Harrison,

                                                            Petitioner.




     On Petition for Writ of Mandamus.       (9:06-cv-01203-PMD)


Submitted:   August 10, 2007                 Decided:   August 24, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eugene Harrison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene Harrison petitions for a writ of mandamus seeking

an order directing the South Carolina Department of Corrections and

Sergeant Tucker, an employee of the correctional facility where

Harrison is incarcerated, to provide photocopies.                 We conclude

Harrison is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus is a

drastic     remedy    and   should   only    be   used    in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            The relief sought by Harrison is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                     - 2 -